DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The office acknowledges the receipt of applicants’ response to the restriction requirement dated 06/25/2021.
The office acknowledges the receipt of amendment(s)/ arguments dated 10/26/2021.
Elected Species

    PNG
    media_image1.png
    367
    666
    media_image1.png
    Greyscale

A search of the prior art did not show the elected species. As no claims where specifically drawn to applicants’ elected species in independent form, no claims have been indicated as allowable. Claims written in independent form which require all the limitations of the elected species along with any dependent claims which require all the 

Examinable Species
The examinable species is represented by Compound 602 (page 41):


    PNG
    media_image2.png
    1408
    600
    media_image2.png
    Greyscale


	One such variant reading on applicants’ Formula 5 is shown below:
Compound 602 reads on applicants’ Formula 5 wherein X611-X613 = N; xe614-ex616 = 0; R614-R616 = phenyl groups, one phenyl group is unsubstituted; the remaining two (n51 = 2) phenyl groups are substituted with a hydroxyl group. 
The examinable species reads on claims 1, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18, 19 and 20.   Claim 2 is withdrawn from further consideration as not reading on the examinable species.
	 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-4, 6, 13, 15-16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Han (US 2017/0033301).

Regarding Claims 1, 3, 6, Han teaches an OLED organic light-emitting device that may include: a substrate; an anode on the substrate; a cathode facing the anode; an emission layer disposed between the anode and the cathode and including a host 
The office views applicants’ electron control layer as functionally equivalent to the electron transport layer Han (per claim 1).
The electron control layer contains no metal oxide (per claim 3).
Han teaches applicants’ emission layer and the electron control layer. The method of how said layers are made is viewed as process limitations which will not be treated. Claim are as product-by process claims.
PRODUCT-BY-PROCESS CLAIMS ARE NOT LIMITED TO THE MANIPULATIONS OF THE RECITED STEPS, ONLY THE STRUCTURE IMPLIED BY THE STEPS
“[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (per claim 6).

Regarding Claim 4, Han teaches an organic light-emitting device that includes: a substrate; an anode on the substrate; a cathode facing the anode; an emission layer disposed between the anode and the cathode and including a host (organic compound) and a dopant (semiconductor compound) (paragraph 7). The selection of a suitable solvent is viewed as well within the scope of a skilled artisan, absent unexpected results (per claim 4).

Regarding Claims 13, 15, Han teaches the OLED of claim 1, as discussed above, containing Compound 602 which reads on applicants’ Formula 5.
The hole transport region includes a hole injection layer, the hole injection layer may be formed on the first electrode 110 by using one or more suitable methods selected from vacuum deposition, spin coating, casting, langmuir-blodgett (LB) deposition, ink-jet printing, laser-printing, and laser-induced thermal imaging (LITI) (paragraph 66).
The emission layer 150 may be formed on the electron blocking layer 130 by using one or more suitable methods, such as, for example, vacuum-deposition, spin coating, casting, LB deposition, ink-jet printing, laser-printing, or LITI. When an emission layer is formed by vacuum deposition or spin coating, deposition and coating conditions for the emission layer may be the same as those for the hole injection layer (paragraph 115).
As Han teaches the method for the formation of the hole transport region and the emission layer it would have been obvious to one of ordinary skill in the art before the filing date of invention to have made the electron transport region in an analogous 

Regarding Claims 16 and 20, Hans teaches that the organic layers can be made by a spin coating process which is a solvent based process. Hans fail to specific which solvents are used.
As the emission layer and the electron transporting region are adjacent to each other, it would have been obvious to one of ordinary skill in the art before the filing date of invention to have selected solvent with limited miscibility to prevent the layers from bleeding into each other to promote distinct layers for better device efficiency which the claims miscibility range, absent unexpected results (per claim 16).	 
The selection of a suitable solvent is viewed as well within the scope of a skilled artisan. As Compound 602 is a material hydroxyl based substance it would intuitively lead a skilled artisan to consider a host of solvents which would have included alcoholic based solvent (given the a polar group such as OH in 602 would be expected to have for a OH group in in solvent) in the spin process to product the organic layers in the hole transporting region (per claim 20).

Allowable Subject Matter
Claims 5, 7-12, 14 and 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

the semiconductor compound comprises quantum dots (per claim 5)
the mixed layer and Equation 1 (per claim 7)
photocrosslinking polymer (per claims 8-9, 11-12, 17-19)
Formulae 1-1 to 1-21 (per claim 10)
Hole injection polymer (per claim 14)

Response to Amendment
Applicants’ amendment(s) has been addressed as the prior art allows for varying levels of hydroxyl groups present in Formula 602. There is no teaching away from more than one hydroxyl group being present as an obvious variant of generic Formula 602.
	The applicant’s arguments with respect to the pending claims have been considered but are moot in view of the new grounds of rejection necessitated by the applicant’s amendment.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY D CLARK whose telephone number is (571)270-7087.  The examiner can normally be reached on 8AM-4PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/GREGORY D CLARK/Primary Examiner, Art Unit 1786